DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2022 has been entered.
Status of Claims
Claims 1 and 9 are amended, claims 6-8, 10, and 15 are cancelled, and claims 16-25 are new due to Applicant's amendment dated 08/21/2022.  Claims 1, 3-5, 9, 11-14, and 16-25 are pending.
Response to Amendment
The rejection of claims 1, 3-5, and 7-15 under 35 U.S.C. 103 as being unpatentable over Sonar et al. US 2012/0298976 A1 (“Sonar”) in view of Hiroshi et al. JP 2008277810—English translation obtained from Global Dossier, hereinafter “Hiroshi”—Kadoma et al. US 2013/0214260 A1 (“Kadoma”), Sun US 2012/0208989 A1 (“Sun”), Kang et al. US 2015/0144897 A1 (“Kang”), and Bae, Hyeong Woo, et al. “58-4: Highly Efficient Tandem Organic Lighting Emitting Diodes with Novel Electron Transport Materials.” SID Symposium Digest of Technical Papers. Vol. 47. No. 1. 2016 (“Bae”) is overcome due to the Applicant’s amendment dated 08/21/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejections of claim 6 as set forth in the previous Office Action is moot because claim 6 is cancelled due to the Applicant's amendment dated 08/21/2022.
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection below, Applicant’s arguments on pages 9-12 of the reply dated 08/21/2022 with respect to the rejection of claim 1 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On pg. 10, Applicant argues that the compounds of Sonar are not intended to be used as ligands, at least because the electron withdrawing substituents would significantly undermine the coordination of the compound with the inert metal and deviate from the present formula in claim 1.
Examiner's response –In view of the newly cited art, it does not appear that electron withdrawing substituents would significantly undermine the coordination of the compound with inert metal. For example, Goeoetz (US 2011/0124141) recites an electron transport layer comprising a matrix material and a dopant, wherein the dopant may be a metal (¶ [0015] and [0034]). The dopant can be complexed by the matrix material in the formation of the electron transport layer, resulting in the formation of thermodynamically stable complexes of the particular metal atom (¶ [0026] and Scheme 1). Accordingly, the dopant is coordinated with the matrix material.
Goeoetz does not teach the matrix material is limited to compounds that do not contain electron withdrawing substituents. In fact, Goeoetz encourages the matrix material to contain electron withdrawing groups, as seen in ¶ [0007] wherein the matrix material may comprise phenanthroline, triazole, phenyl, oxadiazole, and pyridine. Sonar (US 2012/0298976 A) such groups are electron withdrawing (¶ [0012]-[0013]).
Applicant's argument –On pg. 11, Applicant argues that the combination of the prior art references is a hindsight reconstruction in view of the present disclosure. Applicant argues that given the general unpredictability in the art of chemical and materials art, significant chemical and structural modification of Sonar with multiple substitutions derived from Kiroshi, Kadoma, and Sun would have no reasonable chance of success.
Examiner's response –In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Additionally, as described below, the prior art references are not merely directed to the art of chemical and materials art, but are more specifically directed to compounds of organic light emitting devices. As the references are all directed to compounds of organic light emitting devices, the compound of Sonar is expected to obtain the benefits of Hiroshi, Kadoma, and Sun when modified with the teachings of Hiroshi, Kadoma, and Sun.
	
Information Disclosure Statement
As discussed in the Office Action dated 02/16/2022, the cited art lined through in the information disclosure statement filed 06/10/2020 has not been considered.
Claim Objections
Claims 1, 4-5, and 24-25 are objected to because of the following informalities:  
Claims 1 and 25 recite “wherein either or L1 and L2 may be connected to site where any one of R1, R2…is located”; 
The limitation is missing an “a” and should be amended to read “wherein either or L1 and L2 may be connected to a site where any one of R1, R2…is located”; 
Claim 4 recites “wherein site where any one of R1, R2…is located…”;
 The limitation is missing an “a” and should be amended to read “wherein a site where any one of R1, R2…is located…”
Claims 5 and 24-25 recite “and site where either of R19 and R20 is located…”;
The limitation is missing an “a” and should be amended to read “and a site where either of R19 and R20 is located…”;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 11, 16-18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goeoetz US 2011/0124141 A1 (“Goeoetz”) in view of You CN 100431195C (English translation obtained by Espacenet, hereinafter “You”), Sonar et al. US 2012/0298976 A1 (“Sonar”), Hiroshi et al. JP 2008277810 (English translation obtained from Global Dossier, herein after “Hiroshi”), Kadoma et al. US 2013/0214260 A1 (“Kadoma”), and Sun US 2012/0208989 A1 (“Sun”). 
Regarding claims 1, 3-5, 11, 16-18, and 21-23, Goeoetz teaches an organic light-emitting diode comprising a substrate, a first electrode, a first charge transport layer, an emission layer, and a second electrode (¶ [0039]). The first charge transport layer may be an n-doped electron transport layer, wherein the doping provides increased charge carrier injection and lifetime (¶ [0035]-[0036] and [0039]). In the formation of the electron transport layer, a pure dopant is intercalated directly into a matrix material via vapor deposition (¶ [0005]). 
Goeoetz teaches the dopant may be metal atoms which can be complexed by the matrix material, and thus form thermodynamically stable complexes of the particular metal atom (¶ [0015] and [0026]). Accordingly, the dopant is coordinated with the matrix material.
While Goeoetz teaches the dopant may include metals such as Co, Ru, Ir, Ni, and Cu (¶ [0015]), Goeoetz fails to specifically teach an electron transport layer comprising such metals.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Co, Ru, Ir, Ni, or Cu as the dopant, because it would have been choosing from a list of suitable dopants specifically exemplified by Goeoetz, which would have been a choice from a finite number of identified, predictable solutions of a dopant useful in the electron transport layer of the organic light-emitting diode of Goeoetz and possessing the benefits taught by Goeoetz.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the dopants of Goeoetz having the benefits taught by Goeoetz in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Goeoetz fails to specifically teach the mass ratio of the dopant to the matrix material.
You teaches an organic light-emitting unit comprising an electron injection layer doped with n-type dopants at a weight concentration of 1% to 99% (¶ [00034]). Doping at such a concentration assists in the transport of electrons (¶ [00034]).
 Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular mass ratio of dopant to matrix material in the electron transport layer in order to carry out an embodiment of Goeoetz. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the organic light-emitting unit of You wherein the electron injection layer is doped with n-type dopants at a weight concentration of 1% to 99%. The motivation for doing so would have been to assist in the transport of electrons, as taught by You.
Per claims 1 and 16, the modified electron transport layer is doped with Co, Ru, Ir, Ni, or Cu at a weight concentration of 1% to 99%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
While the matrix material may be compounds with fused aromatics (¶ [0006]), Goeoetz fails to teach a matrix material that is a long-chain organic compound of the claimed formula.
Sonar teaches compounds of formula I below, which may exhibit high solubility and may be easily purified (¶ [0013] and [0073]). Such compounds may be used as electron transporting material in OLEDs (¶ [0076]).

    PNG
    media_image1.png
    46
    146
    media_image1.png
    Greyscale


Sonar teaches specific examples of formula I including the compound N-1, as shown below (¶ [0069]):

    PNG
    media_image2.png
    50
    26
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound of formula I as the matrix material in the electron transport layer in the organic light-emitting diode, based on the teaching of Sonar.  The motivation for doing so would have been to provide a matrix material having high solubility which may be easily purified, as taught by Sonar.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound N-1, because it would have been choosing a compound specifically exemplified by Sonar, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the matrix material in the electron transport layer of the organic light-emitting diode of Goeoetz in view of Sonar and possessing the benefits taught by Sonar.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds represented by formula I having the benefits taught by Sonar in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
In compound N-1, each n is represented by 1, p is represented by 1, and r is represented by 2.
While the matrix material may be a bipyridyl-containing compound (Goeoetz, ¶ [00013]), compound N-1 fails to comprise bipyridine. However, Sonar teaches in formula I each n is independently an integer from 1 to 20 and the variable A may be represented by the groups A1
    PNG
    media_image3.png
    69
    129
    media_image3.png
    Greyscale
, A13 
    PNG
    media_image4.png
    103
    125
    media_image4.png
    Greyscale
, and A4 
    PNG
    media_image5.png
    69
    136
    media_image5.png
    Greyscale
(¶ [0012] and [0014]). 
Hiroshi teaches an organic electroluminescent element containing at least one kind of compound represented by general formula (6) below in at least one organic layer (¶ [0012]-[0013]).

    PNG
    media_image6.png
    99
    242
    media_image6.png
    Greyscale

Hiroshi teaches when the 2,2’-bipyridyl derivative of general formula (6) is used as an electron transport material, it has been found that the light emission luminance increases as compared with the case of using a conventional material (¶ [0019]). Hiroshi further teaches that using a compound of general formula (6) in an organic EL element improves emission luminance, light emission efficiency, and half-life time (¶ [0137]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a value of 2 for n and to substitute the groups 
    PNG
    media_image2.png
    50
    26
    media_image2.png
    Greyscale
and 
    PNG
    media_image4.png
    103
    125
    media_image4.png
    Greyscale
 with pyridine 
    PNG
    media_image5.png
    69
    136
    media_image5.png
    Greyscale
, wherein the N atom of the pyridine groups is located in the ortho position with respect to the highlighted bonds 
    PNG
    media_image7.png
    60
    141
    media_image7.png
    Greyscale
 , to arrive at a compound comprising 2,2’-bipyridyl, based on the teaching of Hiroshi.  The motivation for doing so would have been to increase the light emission luminance, and improve the light emission efficiency and half-life time, as taught by Hiroshi.
The modified compound of Sonar in view of Hiroshi has the following structure:

    PNG
    media_image8.png
    148
    1178
    media_image8.png
    Greyscale

The above compound fails to comprise anthracene.  However, Sonar does teach D may be represented by D7
    PNG
    media_image9.png
    175
    137
    media_image9.png
    Greyscale
and D9 
    PNG
    media_image10.png
    71
    205
    media_image10.png
    Greyscale
 (¶ [0014] and pg. 4). 
Kadoma teaches a light-emitting element having good characteristics can be obtained by using a bipyridine compound having at least one 2,2’-bipyridine structure and at least two anthracene skeletons as light-emitting element materials (¶ [0016]). Kadoma teaches a bipyridine compound having two anthracene skeletons has a high carrier-transport property (¶ [0057]). Kadoma teaches with the use of the bipyridine compound for a carrier-transport layer (particularly, an electron-transport layer) of a light-emitting element, the light-emitting element can have good characteristics such as low driving voltage (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute each fluorene group 
    PNG
    media_image2.png
    50
    26
    media_image2.png
    Greyscale
 with the anthracene group D7 to arrive at a compound having two anthracene groups and at least one 2,2’-bipyridine, based on the teaching of Kadoma.  The motivation for doing so would have been to provide a compound having a high carrier-transport property and provide a device having good characteristics such as low driving voltage, as taught by Kadoma.
The modified compound of Sonar in view of Hiroshi and Kadoma has the following structure:

    PNG
    media_image11.png
    220
    929
    media_image11.png
    Greyscale


The modified compound of Sonar in view of Hiroshi and Kadoma fail to include substituents on the 2,2’-bipyridine groups other than hydrogen.
In the analogous art of optoelectronics, Sun teaches fluorinated aromatic materials have strongly enhanced luminescence, higher chemical stability and higher photostability when compared to corresponding non-fluorinated aromatic materials (¶ [0014]). Sun teaches the fluorinated aromatic material may be represented by the formula Ar—(R)x(Q)y-(G)z, wherein Ar may be represented by bi-pyridine and R may be C8F17 (¶ [0018]-[0019]). Sun teaches a specific example of the fluorinated aromatic material in compound (d) (¶ [0026]).

    PNG
    media_image12.png
    118
    152
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to fluorinate the modified compound of Sonar in view of Hiroshi and Kadoma, based on the teaching of Sun.  The motivation for doing so would have been to obtain strongly enhanced luminescence, higher chemical stability and higher photostability, as taught by Sun.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute C8F17 groups on the modified compound of Sonar in view of Hiroshi and Kadoma, because it would have been choosing a specific fluorinated substituent exemplified by Sun, which would have been a choice from a finite number of identified, predictable solutions of fluorinated substituent, possessing the benefits taught by Sun.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising fluorine substituents having the benefits taught by Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 7 C8F17 groups on the end bi-pyridine groups and 6 C8F17 groups on the core bi-pyridine group, because it would have been choosing to substitute either 7 out of 7 possible locations or 6 out of 6 possible locations on each bi-pyridine group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound of Sonar in view of Hiroshi, Kadoma, and Sun and possessing the benefits taught by Sun.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising fluorine substituents having the benefits taught by Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Sonar in view of Hiroshi, Kadoma, and Sun reads on the general formula (6) of Hiroshi wherein: (i) q represents an integer of 2; (ii) R13 in each 2,2’-bipyridyl group represents Ar2; (iii) R11, R12, and R14 to R18 in each 2,2’-bipyridyl group represent a substituent group; and (iv)  Ar2 represents an aromatic hydrocarbon group (anthracene) that is further substituted by a 2,2’-bipyridyl group (¶ [0018]-[0019]).
As the modified compound of Sonar in view of Hiroshi, Kadoma, and Sun read on the general formula (6) of Hiroshi, the compound is expected to obtain the benefits taught by Hiroshi.
As the modified compound of Sonar in view of Hiroshi, Kadoma, and Sun comprises at least one 2,2’-bipyridine structure and at least two anthracene skeletons, the compound is expected to obtain the benefits taught by Kadoma.
As the modified compound of Sonar in view of Hiroshi, Kadoma, and Sun is a fluorinated aromatic material, the compound is expected to obtain the benefits of Sun.
As described above, the modified compound has the following structure:

    PNG
    media_image13.png
    201
    988
    media_image13.png
    Greyscale

The resulting organic light-emitting diode of Sonar in view of Hiroshi, Kadoma, and Sun comprises an electron transport layer with Co, Ru, Ir, Ni, or Cu as the dopant and the modified compound above as the matrix material. As the dopant forms thermodynamically stable complexes with the matrix material (as discussed above, see ¶ [0015] and [0026] of Sun), the dopant (Co, Ru, Ir, Ni, or Cu) is coordinated with the modified compound.
Per claims 1 and 5, the modified compound reads on the claimed formula wherein:
Ar1, Ar2, and Ar3 are selected from a nitrogen-nitrogen coordination group, specifically 
    PNG
    media_image14.png
    109
    203
    media_image14.png
    Greyscale
;
wherein each of R3 to R8 are haloalkyl groups, R1 and R2 are attachment locations to L1 and L2, and R is not required to be present;
L1 and L2 are selected from the group consisting of an arylene group containing 14 carbon atoms, specifically 
    PNG
    media_image15.png
    204
    142
    media_image15.png
    Greyscale
; 
wherein each of R13 to R18 are hydrogen atoms; and
m is an integer of 1.
Per claim 3, an aryl group is not required by the claims and thus the limitation of claim 3 is met.
Per claim 4, R1 and R2 are sites connected to L1 and L2.
Regarding claims 24-25, Goeoetz in view of Sonar, Hiroshi, Kadoma, and Sun teach the organic light-emitting diode of claim 1, as described above.
Goeoetz in view of Sonar, Hiroshi, Kadoma, and Sun fail to teach a compound as described above wherein the anthracene groups are substituted.
However, as described above, Sun teaches fluorinated aromatic materials have strongly enhanced luminescence, higher chemical stability and higher photostability when compared to corresponding non-fluorinated aromatic materials (¶ [0014]). Sun teaches the fluorinated aromatic material may be represented by the formula Ar—(R)x(Q)y-(G)z, wherein Ar may be represented by anthracene and R may be C8F17 (¶ [0018]-[0019]). Sun teaches a specific example of the fluorinated aromatic material in compound (d) (¶ [0026]).

    PNG
    media_image12.png
    118
    152
    media_image12.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to fluorinate the modified compound of Sonar in view of Hiroshi and Kadoma, based on the teaching of Sun.  The motivation for doing so would have been to obtain strongly enhanced luminescence, higher chemical stability and higher photostability, as taught by Sun.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute C8F17 groups on the modified compound of Sonar in view of Hiroshi, Kadoma, and Sun, because it would have been choosing a specific fluorinated substituent exemplified by Sun, which would have been a choice from a finite number of identified, predictable solutions of fluorinated substituent, possessing the benefits taught by Sun.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising fluorine substituents having the benefits taught by Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 8 C8F17 groups on each anthracene group, because it would have been choosing to substitute 8 out of 8 possible locations each anthracene group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound of Sonar in view of Hiroshi, Kadoma, and Sun and possessing the benefits taught by Sun.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising fluorine substituents having the benefits taught by Sun in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound meets the limitations of claim 1 as describe above except wherein each of R11 to R18 is selected from a haloalkyl group.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goeoetz US 2011/0124141 A1 (“Goeoetz”) in view of You CN 100431195C (English translation obtained by Espacenet, hereinafter “You”), Sonar et al. US 2012/0298976 A1 (“Sonar”), Hiroshi et al. JP 2008277810 (English translation obtained from Global Dossier, herein after “Hiroshi”), Kadoma et al. US 2013/0214260 A1 (“Kadoma”), and Sun US 2012/0208989 A1 (“Sun”) as applied to claim 11 above, and further in view of Yun et al. US 2016/0372524 A1 (“Yun”).
Regarding claims 12-13, Goeoetz in view of Sonar, Hiroshi, Kadoma, and Sun teach the organic light-emitting diode of claim 11, as described above.
Goeoetz fails to teach the thickness of the electron transport layer.
Yun teaches an organic light emitting display comprising an electron transport layer having a thickness of 1 to 150 nm (¶ [0055] and [0071]). This thickness prevents the electron transport properties from degrading and prevents the operating voltage from increasing (¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a thickness of 1 to 150 nm for the electron transport layer, based on the teaching of Yun.  The motivation for doing so would have been to prevent the electron transport properties from degrading and prevent an increase in operating voltage, as taught by Yun.
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 14, Goeoetz in view of Sonar, Hiroshi, Kadoma, and Sun teach the organic light-emitting diode of claim 11, as described above.
As discussed above, Goeoetz teaches an organic light-emitting diode comprising a substrate, a first electrode, a first charge transport layer (electron transport layer), an emission layer, and a second electrode (¶ [0039]).
While Goeoetz teaches the organic light emitting diode may have a second charge transport layer (¶ [0039]), Goeoetz fails to specifically teach an organic light emitting diode comprising a hole transport layer.
Yun teaches an organic light emitting display device comprising an anode, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode (¶ [0055]). Yun teaches the hole transport layer functions to facilitate hole transport (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide a hole transport layer in the organic light emitting diode of Goeoetz, wherein the hole transport layer is provided on the opposite side of the emission layer from the electron transport layer, based on the teaching of Yun.  The motivation for doing so would have been to facilitate hole transport, as taught by Yun.
Claims 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goeoetz US 2011/0124141 A1 (“Goeoetz”) in view of You CN 100431195C (English translation obtained by Espacenet, hereinafter “You”), Sonar et al. US 2012/0298976 A1 (“Sonar”), Hiroshi et al. JP 2008277810 (English translation obtained from Global Dossier, herein after “Hiroshi”), Kadoma et al. US 2013/0214260 A1 (“Kadoma”), and Sun US 2012/0208989 A1 (“Sun”) as applied to claim 1 above, and further in view of Huang CN 104659251 A—English translation obtained from Espacenet, hereinafter “Huang”.
Regarding claims 9 and 19-20, Goeoetz in view of Sonar, Hiroshi, Kadoma, and Sun teach the organic light-emitting diode of claim 1, as described above.
While the metal dopant may be Al or other transition metals (¶ [0015]), Goeoetz fails to teach the dopant may specifically be silver, gold, or platinum.
Huang teaches an organic electroluminescence device comprising an electron injection layer, wherein the electron injection layer comprises a metal material (¶ [00030] and [00036]).
The metal material may be Ag, Al, Pt, or Au (¶ [00039]). These metals have high work function and more free electrons, which can improve the conductivity of the layer and increase the electron transfer rate (¶ [00041]).
Therefore, given that Goeoetz teaches the metal dopant may be transition metals, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Co, Ru, Ir, Ni, and Cu with Ag, Al, Pt, or Au, because Huang teaches Ag, Al, Pt, or Au have the benefits of improved conductivity and increased electron transfer rate.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select Ag, Pt, or Au as the dopant, because it would have been choosing a transition metal from the list taught by Huang, which would have been a choice from a finite number of identified, predictable solutions of a metal useful as the dopant in the electron transport layer of the organic light emitting diode of Goeoetz and possessing the benefits taught by Huang.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the metals taught by Huang having the benefits taught by Huang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786